         Case 1:19-cv-01135-AT Document 44 Filed 04/18/19 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

GEORGIA SHIFT,

       Plaintiff,

 vs.                                        Civil Action No.: 1:19-cv-01135-AT

 GWINNETT COUNTY, et al.,

        Defendants.


       DEFENDANT GWINNETT COUNTY’S MOTION TO DISMISS
                  PLAINTIFF’S COMPLAINT

       Defendant Gwinnett County moves to dismiss Plaintiff’s claims in their

entirety pursuant to Fed. R. Civ. P. 12(b)(1) and (6). In support of this motion,

Gwinnett County relies on its Brief in Support of Motion to Dismiss Plaintiff’s

Complaint, which is filed with this motion.

       Respectfully submitted this 18th day of April, 2019.

                                       /s/ Bryan P. Tyson
                                       Bryan P. Tyson
                                       GA Bar No. 515411
                                       btyson@taylorenglish.com
                                       TAYLOR ENGLISH DUMA LLP
                                       1600 Parkwood Circle, Suite 200
                                       Atlanta, GA 30339
                                       770.434.6868 (telephone)
                                       Attorney for Defendant Gwinnett County


                                         -1-
         Case 1:19-cv-01135-AT Document 44 Filed 04/18/19 Page 2 of 3




                     CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the foregoing

DEFENDANT GWINNETT COUNTY’S MOTION TO DISMISS PLAINTIFF’S

COMPLAINT has been prepared in Times New Roman 14, a font and type

selection approved by the Court in L.R. 5.1(B).

                                      /s/ Bryan P. Tyson
                                      Bryan P. Tyson




                                       -2-
         Case 1:19-cv-01135-AT Document 44 Filed 04/18/19 Page 3 of 3




                          CERTIFICATE OF SERVICE

      I hereby certify that on April 18, 2019, I served the within and foregoing

DEFENDANT GWINNETT COUNTY’S MOTION TO DISMISS

PLAINTIFF’S COMPLAINT with the Clerk of Court using the CM/ECF system,

which will send notification of such filing to all counsel of record.

      This 18th day of April, 2019.


                                                     /s/ Bryan P. Tyson
                                                     Bryan P. Tyson
                                                     Georgia Bar No. 515411




                                         -3-
